May 16, VIA U.S. MAIL, EDGAR AND FACSIMILE Securities and Exchange Commission 100 F Street, N.E. Mail Stop Washington, D.C.20549 Attn:Daniel L. Gordon Re: Omega Healthcare Investors, Inc. Form 10-K for the year ended December 31, Filed February 15, 2008 File No. 001-11316 Ladies and Gentlemen: On behalf Omega Healthcare Investors, Inc. (“Omega” or the “Company”), I am responding to the comment received from your office by letter dated May 2, 2008 (the “May Letter”) with respect to the above-referenced Form 10-K (the “Form 10-K”). I have restated and responded to your comment in the May Letter below.Capitalized terms used in this letter have the meanings ascribed to them in the Form 10-K.All page references (excluding those in the headings and the staff’s comment) refer to pages of the Form 10-K. Form 10-K for the year ended December 31, 2007 Note 5 – Other Investments, pages F-19 and F-20 1. Comment: We note your response to comment 2.However, you did not fully address all of the terms of the restructuring agreement with Advocat.You disclose in your 8-K dated October 24, 2006 that Advocat also agreed to increase the master lease annual rent by approximately $687,000 as part of the restructuring agreement. Please additionally provide us with the following information: ● Tell us if your lease with Advocat, before and after the agreement to increase the annual rent amount, was below or above market. ● Tell us the termination provisions of the lease with Advocat before the restructuring.Please specifically address your ability to terminate the lease with Advocat and re-lease to another tenant at market rates. ● Furthermore, per review of Advocat’s disclosure on page F-14 of its Form 10-K filed March 11, 2008, the net present value of the agreed upon additional rental payments of $687,000 was equal to the “negotiated” value of the eliminated conversion feature amounting to $6,701,000.If the “negotiated” value of the conversion feature was less than the actual fair value of the eliminated conversion feature at the time of the restructuring by approximately $3,500,000 (based on the fair value of $10.2 million disclosed in your response), please tell us what consideration you gave to this difference when determining the appropriate accounting treatment of the restructuring. Response: ● Tell us if your lease with Advocat, before and after the agreement to increase the annual rent amount, was below or above market. The annual rent prior to the October 2006 restructuring was based on the lease terms of the 2000 Advocat Master Lease, which were based on market conditions during 2000 when Omega and Advocat executed the 2000 Advocat Master Lease.As a result of restructuring the Advocat lease in October 2006, we recorded a lease inducement of $10.8 million, representing the fair value of consideration given to Advocat in connection with a lease modification.Due to the existence of a lease inducement, the terms of the restructured Advocat lease are, by definition, off-market.The Company believes that the combination of the new lease terms and the lease inducement result in a market-rate lease. ● Tell us the termination provisions of the lease with Advocat before the restructuring.Please specifically address your ability to terminate the lease with Advocat and re-lease to another tenant at market rates. The initial term of the 2000 Advocat Master Lease in effect prior to the restructuring was ten years (expiring in September 2010) and allowed us to terminate the lease only in the event of default by Advocat.At the time of the restructuring Advocat was not in default of the lease.Accordingly, we did not have the ability to terminate the 2000 Advocat Master Lease and re-lease the premises to another tenant absent an event of default. ● Furthermore, per review of Advocat’s disclosure on page F-14 of its Form 10-K filed March 11, 2008, the net present value of the agreed upon additional rental payments of $687,000 was equal to the “negotiated” value of the eliminated conversion feature amounting to $6,701,000.If the “negotiated” value of the conversion feature was less than the actual fair value of the eliminated conversion feature at the time of the restructuring by approximately $3,500,000 (based on the fair value of $10.2 million disclosed in your response), please tell us what consideration you gave to this difference when determining the appropriate accounting treatment of the restructuring. In October 2006, we enter into a restructuring agreement with Advocat whereby we exchanged several financial investments that we had with Advocat.In the restructuring we surrendered our ownership of Advocat Series B Convertible
